Title: To George Washington from William Shepard, 30 November 1782
From: Shepard, William
To: Washington, George


                  
                     Sir
                     Camp near new Windsor Novr 30 1782
                  
                  I Have recived your Excellencys Letter of yesterday in answer to mine of the 28th Instant granting me permission to retire from the army upon the Permission of the Resolution of Congress of the 19th Instant.
                  At the same time that under my Circumstances your Excellency may rest assured that I Shall not impute my Dismission to your Agency: permit me to observe that it appears Clearly impossible that any Alteration of Prospects should ever induce me to lament that my Connection with the army is dissolved, circumstanced as I have been: and while I retain the least spark of that Honor, or any share of those Feelings which I deem essential to the Character of every military officer, not even the Fondness I have to serve my Country as a soldier or my Earnest wishes to assist in the Completion of that War which I engaged in with the first, will Ever induce me to Change my sentiments.  Before I part with your Excellency and the army, indulge me in presenting my sincerest Thanks for the very frindly line of Conduct you have been Pleased to exercise towards me sharing more than seven years service, and particularly for the very delicate and polite manner of granting my last Request. With the sincerest Wishes for Your Excellencys Prosperity and Happiness I have the Honor to be your most obedt and most humle Servt
                  
                     Wm Shepard
                  
               